Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on 3-18-2022 has been entered.

2.        Claims 1 - 20 are pending.  Claims 1, 14, 18 have been amended.  Claims 1, 14, 18 are independent.   File date is 10-1-2020.  

Claim Rejections - 35 USC § 112
3.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.        Claims 1, 14, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be disclosure for the following claim limitation(s): “executing on a single computing device” and “clients that are external to the core service but internal to the application that is executing on the single computing device”.  The claimed invention discloses that the clients are external to the core service and the plugins.  The is no disclosure in the Specification for a “single computing device”.  

Claim Rejections - 35 USC § 103  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 1 - 9, 11, 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US PGPUB No. 20190384632) in view of Theimer et al. (US PGPUB No. 20210406039). 	
 
Regarding Claim 1, Parikh discloses a method for routing requests in an application executing on a single computing device, the application including a core service, a plurality of plugins that run in the core service and a plurality of clients that are external to the core service, the method comprising:
c)  determining, by the command router, that the first request targets a first plugin of the plurality of plugins; (Parikh ¶ 007, ll 15-17: system includes at least one plugin and processing of task request involves invoking a plugin (i.e. execution of plugin)) and
d)  in response to determining that the first request targets the first plugin, invoking, by the command router, a method implemented by the first plugin. (Parikh ¶ 007, ll 15-23: processing of task includes invoking a plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)    

Furthermore, Parikh discloses for a): wherein providing, by a command router of the core service of the application that is executing on the single computing device, an endpoint by which the plurality of clients internal to the application may submit requests to the plurality of plugins. (Parikh ¶ 017, ll 1-16: system includes application server 110, at least one cloud 120, task queue 130, workers 140a-n, and plugins 150a-n; components cooperatively operate to provide functionality; worker runs on a particular platform; invoking a plugin of plugins 150a-n to execute the task; invoked plugin executes the task by performing platform specific tasks; ¶ 016, ll 1-8: provide a mechanism for users to configure and generate workflows; ¶ 007, ll 5-11: workflow includes at least one task to be executed in a device in a second cloud; server configured to send task request to process at least one task to a task queue; system includes task queue to place task request into request queue; ¶ 019, ll 1-14: system and its individual functional blocks may be implemented as a single device, whose aggregate functionality may be configured to perform operations in accordance with the present disclosure; the functionality of each respective component may be aggregated from the functionality of multiple modules residing in a single device)
    And, Parikh discloses for b): wherein receiving, by the command router and via the external endpoint, a first request from a first client of the plurality of clients that are internal to the application that is executing on the single computing device. (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request; ¶ 017, ll 1-16: system includes application server 110, at least one cloud 120, task queue 130, workers 140a-n, and plugins 150a-n; components cooperatively operate to provide functionality; worker runs on a particular platform; invoking a plugin of plugins 150a-n to execute the task; invoked plugin executes the task by performing platform specific tasks; ¶ 019, ll 1-14: system and its individual functional blocks may be implemented as a single device, whose aggregate functionality may be configured to perform operations in accordance with the present disclosure; the functionality of each respective component may be aggregated from the functionality of multiple modules residing in a single device)

Parikh does not explicitly disclose for a): a plurality of clients that are external to the core service and submit requests to the plurality of plugins, and for b): receiving via an external endpoint, a first request from a first client of the plurality of clients that are external to the core service. 
However, Theimer discloses wherein for a): providing a plurality of clients that are external to the core service and may submit requests to the plurality of plugins that run in the core service. (Theimer ¶ 041, ll 13-18: services implement programmatic interfaces (such as APIs, web-based consoles, command-line tools and the like), which are utilized by service clients from devices external to provider network (e.g., from various Internet-connected devices, cloud environment); ¶ 042, ll 1-8: operations and network traffic of accessible services of provider network are subdivided into: control plane operations carried over a logical control plane and data plane operations carried over a logical data plane; data plane represents movement of user data, and control plane represents movement of control signals; ¶ 020, ll 8-16: managed control plane service (MCPS) operational requirements are referred to as "common" operational requirements (CORs) applicable to numerous applications implemented and associated with a cloud computing environment (or provider network); common operational requirements may in some sense be considered application-independent or application-agnostic; ¶ 034, ll 1-6: MCPS maintains a registry of COR plugins, to which plugin providers may add new plugins or new versions of plugins; MCPS implements programmatic interfaces used to submit plugin registration requests, requests for new categories of plugins, and request processed)
    And, Theimer discloses for b): wherein receiving via the external endpoint, a first request from a first client of the plurality of clients that are external to the core service.  (Theimer ¶ 041, ll 13-18: services implement programmatic interfaces (such as APIs, web-based consoles, command-line tools and the like), which are utilized by service clients from devices external to provider network (e.g., from various Internet-connected devices, cloud environment); ¶ 042, ll 1-8: operations and network traffic of accessible services of provider network are subdivided into: control plane operations carried over a logical control plane and data plane operations carried over a logical data plane; data plane represents movement of user data, and control plane represents movement of control signals)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parikh for a): a plurality of clients that are external to the core service and submit requests to the plurality of plugins, and for b): receiving via an external endpoint, a first request from a first client of the plurality of clients that are external to the core service as taught by Theimer. One of ordinary skill in the art would have been motivated to employ the teachings of Theimer for the benefits achieved from a system that enables flexibility such that multiple service clients can access services utilizing internal and external clients.  (Theimer ¶ 041, ll 13-18; ¶ 042, ll 1-8)

Regarding Claim 2, Parikh-Theimer discloses the method of claim 1, wherein determining that the first request targets the first plugin comprises determining that the first request specifies a contract that the first plugin implements. (Parikh ¶ 022, ll 5-18: tasks of automated workflow are specified to be executed/processed in a particular order or sequence; (i.e. analogous to contract); location where a task is to be executed is specified; interface for users to input specification, parameters, and other configuration information for creating a workflow (i.e. task request))    

Regarding Claim 3, Parikh-Theimer discloses the method of claim 1, wherein the command router invokes the method implemented by the first plugin using one or more parameters specified in the first request. (Parikh ¶ 007, ll 15-17: system includes at least one plugin and processing of task request involves invoking a plugin; ¶ 022, ll 5-18: tasks of automated workflow are specified to be executed/processed in a particular order or sequence; location where a task is to be executed is specified; interface for users to input specification, parameters, and other configuration information for creating a workflow (i.e. task request))       

Regarding Claim 4, Parikh-Theimer discloses the method of claim 1, further comprising:
a)  receiving, by the command router and via the external endpoint, a second request from a second client of the plurality of clients; (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request)    
b)  determining, by the command router, that the second request targets the first plugin; (Parikh ¶ 007, ll 15-17: system includes at least one plugin and processing of task request involves invoking a plugin (i.e. a particular plugin)) and
c)  in response to determining that the second request targets the first plugin, invoking, by the command router, the method implemented by the first plugin. (Parikh ¶ 007, ll 15-23: processing of task includes invoking a plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)     

Regarding Claim 5, Parikh-Theimer discloses the method of claim 4, wherein invoking the method implemented by the first plugin in response to determining that the second request targets the first plugin comprises invoking precompiled expressions pertaining to the method. (Parikh ¶ 022, ll 5-18: tasks of automated workflow are specified to be executed/processed in a particular order or sequence; location where a task is to be executed is specified; interface for users to input specification, parameters, and other configuration information for creating a workflow (i.e. task request); (plugin, executable))       

Regarding Claim 6, Parikh-Theimer discloses the method of claim 1, further comprising: providing, by the command router, an internal endpoint by which at least some of the plurality of plugins may submit requests to others of the plurality of plugins. (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request)        

Regarding Claim 7, Parikh-Theimer discloses the method of claim 6, further comprising:
a)  receiving, by the command router and via the internal endpoint, a second request from a second plugin of the plurality of plugins; (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request)    
b)  in response to receiving the second request, invoking, by the command router, the method implemented by the first plugin. (Parikh ¶ 007, ll 15-23: processing of task includes invoking plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)     

Regarding Claim 8, Parikh-Theimer discloses the method of claim 7, wherein the second request provides one or more parameters for invoking the method.  (Parikh ¶ 022, ll 5-18: tasks of automated workflow are specified to be executed/processed in a particular order or sequence; location where task is to be executed is specified; interface for users to input specification, parameters, and other configuration information for creating a workflow (i.e. task request))       

Regarding Claim 9, Parikh-Theimer discloses the method of claim 6, further comprising: maintaining, by the command router, a queue for storing the requests received from the plurality of clients via the external endpoint and the requests received from the at least some of the plurality of plugins via the internal endpoint. (Parikh ¶ 007, ll 5-11: workflow includes at least one task to be executed in a device in a second cloud; server configured to send task request to process at least one task to a task queue; system includes task queue to place task request into request queue)    

Regarding Claim 11, Parikh-Theimer discloses the method of claim 6, further comprising: synchronizing requests (Parikh ¶ 022, ll 5-18: tasks of automated workflow are specified to be executed/processed in a particular order or sequence; (i.e. tasks are synchronized into a particular order); location where a task is to be executed is specified; interface for users to input specification, parameters, and other configuration information for creating a workflow (i.e. task request)) that are received via one or both of the external endpoint or the internal endpoint. (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request) ; ¶ 020, ll 1-16: clouds includes a plurality of clouds (a multi-cloud environment) including one or more clouds, an internal private cloud, a data center; functional components of system distributed over the clouds; each functional component hosted in different clouds; each subset of workers hosted in a separate cloud; (internal and external endpoints processing requests))     

Regarding Claim 14, Parikh discloses one or more computer storage media storing computer executable instructions which when executed on a single computing device implement an application that includes a core service, a plurality of plugins that run in the core service and a plurality of clients that are external to the core service, the core service including a command router that is configured to perform a method for routing requests to the plurality of plugins, the method comprising:
b)  receiving, via an internal endpoint of the command router and from at least one of the plugins, requests to access the plugins; (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request) and
c)  routing the requests received via the external endpoint and the requests received via the internal endpoint to the plurality of plugins. (Parikh ¶ 007, ll 15-23: processing of task includes invoking a plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)    

Furthermore, Parikh discloses for a): receiving, via an external endpoint of the command router that is includes in the core service and from clients, requests to access the plugins that run in the core service as the application executes on the single computing device. (Parikh ¶ 017, ll 1-16: system includes application server 110, at least one cloud 120, task queue 130, workers 140a-n, and plugins 150a-n; components cooperatively operate to provide functionality; worker runs on a particular platform; invoking a plugin of plugins 150a-n to execute the task; invoked plugin executes the task by performing platform specific tasks; ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request; ¶ 019, ll 1-14: system and its individual functional blocks may be implemented as a single device, whose aggregate functionality may be configured to perform operations in accordance with the present disclosure; the functionality of each respective component may be aggregated from the functionality of multiple modules residing in a single device)   

Parikh does not explicitly disclose for a): receiving from clients that are external to core service, requests to access plugins. 
However, Theimer discloses wherein for a): receiving from clients that are external to the core service, requests to access the plugins that run in the core service. (Theimer ¶ 041, ll 13-18: services implement programmatic interfaces (such as APIs, web-based consoles, command-line tools and the like), which are utilized by service clients from devices external to provider network (e.g., from various Internet-connected devices, cloud environment); ¶ 042, ll 1-8: operations and network traffic of accessible services of provider network are subdivided into: control plane operations carried over a logical control plane and data plane operations carried over a logical data plane; data plane represents movement of user data, and control plane represents movement of control signals; ¶ 020, ll 8-16: managed control plane service (MCPS) operational requirements are referred to as "common" operational requirements (CORs) applicable to numerous applications implemented and associated with a cloud computing environment (or provider network); common operational requirements may in some sense be considered application-independent or application-agnostic; ¶ 034, ll 1-6: MCPS maintains a registry of COR plugins, to which plugin providers may add new plugins or new versions of plugins; MCPS implements programmatic interfaces used to submit plugin registration requests, requests for new categories of plugins, and request processed)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parikh for a): receiving from clients that are external to core service, requests to access plugins as taught by Theimer. One of ordinary skill in the art would have been motivated to employ the teachings of Theimer for the benefits achieved from a system that enables flexibility such that multiple service clients can access services utilizing internal and external clients.  (Theimer ¶ 041, ll 13-18; ¶ 042, ll 1-8)

Regarding Claim 15, Parikh-Theimer discloses the computer storage media of claim 14, wherein routing the requests received via the external endpoint and the requests received via the internal endpoint to the plurality of plugins comprises, for each request, invoking a method of a plugin that the request targets. (Parikh ¶ 007, ll 15-23: processing of the task includes invoking a plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)     

Regarding Claim 16, Parikh-Theimer discloses the computer storage media of claim 15, wherein invoking the method of the plugin that the request targets comprises employing a proxy of a contract that the plugin implements. (Parikh ¶ 022, ll 5-18: tasks of automated workflow are specified to be executed/processed in a particular order or sequence; (i.e. analogous to contract); location where a task is to be executed is specified; interface for users to input specification, parameters, and other configuration information for creating a workflow (i.e. task request))      

Regarding Claim 17, Parikh-Theimer discloses the computer storage media of claim 14, wherein routing the requests received via the external endpoint and the requests received via the internal endpoint to the plurality of plugins comprises one or more of:
performing a security evaluation on the requests; synchronizing the requests; throttling the requests; or prioritizing the requests. (Parikh ¶ 022, ll 5-18: tasks of automated workflow are specified to be executed/processed in a particular order or sequence; (i.e. tasks are synchronized into a particular order); location where a task is to be executed is specified; interface for users to input specification, parameters, and other configuration information for creating a workflow (i.e. task request); (selected: synchronizing the requests))   

7.        Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh in view of Theimer and further in view of Vashisht et al. (US PGPUB No. 20190207967).  

Regarding Claim 10, Parikh-Theimer discloses the method of claim 1, further comprising:
b)  for each of at least one of the requests received from via the external interface, foregoing invoking a method implemented by a plugin that the request targets based on the security evaluation of the request. (Parikh ¶ 007, ll 15-23: processing of the task includes invoking a plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)  

Furthermore, Parikh discloses for a): the requests received from the plurality of clients via the external interface. (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request)  
Parikh-Theimer does not explicitly disclose for a): performing security evaluation on requests. 
However, Vashisht discloses for a): performing a security evaluation on the requests. (Vashisht ¶ 171, ll 1-17: deployed within the cybersecurity intelligence hub for responding to request messages for analytics; determines whether request is directed to low-latency requests (i.e. higher priority) to be handled by first set of plugins, otherwise request message is handled at higher latency requests (i.e. lower priority); (process requests based on security evaluation)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parikh-Theimer for a): performing security evaluation on requests as taught by Vashisht. One of ordinary skill in the art would have been motivated to employ the teachings of Vashisht for the benefits achieved from a system that enables a comprehensive security process that enhances cyber-attack detection and response.  (Vashisht ¶ 020, ll 1-6)

Regarding Claim 13, Parikh-Theimer discloses the method of claim 6, including requests that are received via one or both of the external endpoint or the internal endpoint. (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request; ¶ 020, ll 1-16: clouds includes a plurality of clouds (a multi-cloud environment) including one or more clouds, an internal private cloud, a data center; functional components of system distributed over the clouds; each functional component hosted in different clouds; each subset of workers hosted in a separate cloud; (internal and external endpoints transferring requests))
Parikh-Theimer does not explicitly disclose prioritizing requests. 
However, Vashisht discloses wherein further comprising: prioritizing requests.   (Vashisht ¶ 171, ll 1-17: deployed within the cybersecurity intelligence hub for responding to request messages for analytics; determines whether request is directed to low-latency requests (i.e. higher priority) to be handled by first set of plugins, otherwise request message is handled at higher latency requests (i.e. lower priority); (process request based on priority)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parikh-Theimer for prioritizing requests as taught by Vashisht.  One of ordinary skill in the art would have been motivated to employ the teachings of Vashisht for the benefits achieved from a system that enables a comprehensive security process that enhances cyber-attack detection and response.  (Vashisht ¶ 020, ll 1-6)

8.        Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parikh in view of Theimer and further in view of Shiravi Khozani et al. (US Patent No. 10,612,613, referred to as ”ShiraviKhozani”).  

Regarding Claim 12, Parikh-Theimer discloses the method of claim 6, further comprising: requests that are received via one or both of the external endpoint or the internal endpoint. (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and to process the task request) ; ¶ 020, ll 1-16: clouds includes a plurality of clouds (a multi-cloud environment) including one or more clouds, an internal private cloud, a data center; functional components of system distributed over the clouds; each functional component hosted in different clouds; each subset of workers hosted in a separate cloud; (internal and external endpoints transferring requests))   
Praikh-Theimer does not explicitly disclose throttling requests. 
However, ShiraviKhozani discloses throttling requests that are received. (ShiraviKhozani col 23, ll 29-33: increasing request rate and in addition running multiple request computing systems in parallel; ability to scale in size and performance)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Praikh-Theimer for throttling requests as taught by ShiraviKhozani.  One of ordinary skill in the art would have been motivated to employ the teachings of ShiraviKhozani for the benefits achieved from a system that enables the utilization of request processing rates to determine scale and performance of a system environment. (ShiraviKhozani col 23, ll 29-33)

9.        Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh in view of Theimer and further in view of Tembey et al. (US PGPUB No. 20190327144).  

Regarding Claim 18, Parikh discloses a computing device comprising: 
a)  one or more processors; and b) computer storage media storing computer executable instructions which when executed by the one or more processors implement (Parikh ¶ 065; 066: implemented in software, functions are stored as one or more instructions on a computer readable medium, instructions accessed and executed by a processor), an application including the following:
c)  a core service having a command router; (Parikh ¶ 016, ll 1-8: provide a mechanism for users to configure and generate workflows)    
d)  a plurality of plugins that run in the core service; (Parikh ¶ 007, ll 15-17: system includes at least one plugin and processing of task request involves invoking a plugin (i.e. a particular plugin)) and 
f)   wherein the command router is configured to provide an external endpoint by which the plurality of clients submit requests to access the plurality of plugins and an internal endpoint by which the plurality of plugins submit requests to access others of the plurality of plugins. (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request; ¶ 007, ll 15-23: processing of the task includes invoking a plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)

Furthermore, Parikh discloses wherein for e): a plurality of clients. (Parikh ¶ 020, ll 1-16: clouds includes a plurality of clouds (a multi-cloud environment) including one or more clouds, an internal private cloud, a data center; functional components of system distributed over the clouds; each functional component hosted in different clouds; each subset of workers hosted in a separate cloud; (internal and external endpoints transferring requests); ¶ 017, ll 1-16: system includes application server 110, at least one cloud 120, task queue 130, workers 140a-n, and plugins 150a-n; components cooperatively operate to provide functionality; worker runs on a particular platform; invoking a plugin of plugins 150a-n to execute the task; invoked plugin executes the task by performing platform specific tasks)
    And, Parikh discloses for f): wherein the command router is configured to provide an endpoint by which the plurality of clients submit requests to access the plurality of plugins and an internal endpoint by which the plurality of plugins submit requests to access others of the plurality of plugins. (Parikh ¶ 007, ll 12-15: worker configured to retrieve task request from request queue of task queue and process task request; ¶ 007, ll 15-23: processing of the task includes invoking a plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)

Parikh does not explicitly disclose for e): clients that are external to the core service, and for f): provide an external endpoint by which clients submit requests to access plugins. 
However, Theimer discloses wherein for e): a plurality of clients that are external to the core service, and for f): configured to provide an external endpoint by which the plurality of clients submit requests to access the plurality of plugins (Theimer ¶ 041, ll 13-18: services implement programmatic interfaces (such as APIs, web-based consoles, command-line tools and the like), which are utilized by service clients from devices external to provider network (e.g., from various Internet-connected devices, cloud environment); ¶ 042, ll 1-8: operations and network traffic of accessible services of provider network are subdivided into: control plane operations carried over a logical control plane and data plane operations carried over a logical data plane; data plane represents movement of user data, and control plane represents movement of control signals; ¶ 020, ll 8-16: managed control plane service (MCPS) operational requirements are referred to as "common" operational requirements (CORs) applicable to numerous applications implemented and associated with a cloud computing environment (or provider network); common operational requirements may in some sense be considered application-independent or application-agnostic; ¶ 034, ll 1-6: MCPS maintains a registry of COR plugins, to which plugin providers may add new plugins or new versions of plugins; MCPS implements programmatic interfaces used to submit plugin registration requests, requests for new categories of plugins, and request processed)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parikh for e): clients that are external to the core service, and for f): provide an external endpoint by which clients submit requests to access plugins as taught by Theimer. One of ordinary skill in the art would have been motivated to employ the teachings of Theimer for the benefits achieved from a system that enables flexibility such that multiple service clients can access services utilizing internal and external clients.  (Theimer ¶ 041, ll 13-18; ¶ 042, ll 1-8)

Parikh-Theimer does not explicitly disclose for a): an optimizer application for optimizing performance of the computing device, and for f): application executes on computing device to thereby optimize the performance of the computing device.
However, Tembey discloses for a): an optimizer application for optimizing performance of the computing device.  (Tembey ¶ 027, ll 1-8: making resources of an infrastructure (e.g., storage hardware, computing hardware, and networking hardware) work together to achieve simplified installation/operation and optimize the resources for improved performance)  
    And, Tembey discloses for f): the application executes on the computing device to thereby optimize the performance of the computing device.  (Tembey ¶ 027, ll 1-8: making resources of an infrastructure (e.g., storage hardware, computing hardware, and networking hardware) work together to achieve simplified installation/operation and optimize the resources for improved performance)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parikh-Theimer for a): an optimizer application for optimizing performance of the computing device, and for f): application executes on computing device to thereby optimize the performance of the computing device as taught by Tembey. One of ordinary skill in the art would have been motivated to employ the teachings of Tembey for the benefits achieved from a system that enables managing network resources in order to improve performance and efficiencies between different virtual and/or physical resources. (Tembey ¶ 019, ll 6-9)  

Regarding Claim 19, Parikh-Theimer-Tembey discloses the computing device of claim 18, wherein the command router is further configured to provide a queue in which are stored the requests received via the external endpoint and the requests received via the internal endpoint. (Parikh ¶ 007, ll 9-11: task queue configured to place task requests in at least one request queue)    

Regarding Claim 20, Parikh-Theimer-Tembey discloses the computing device of claim 18, wherein the command router is further configured to provide a dispatcher that, for each of the requests, invokes a method implementing by a plugin that the request targets. (Parikh ¶ 007, ll 15-23: processing of the task includes invoking a plugin to execute the at least one task; plugin configured to interact with applications; executing plugin yields task results)    

Response to Arguments
10.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 3-18-2022, with respect to the rejection(s) under Parikh in view of Theimer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parikh in view of Theimer and further in view of Tembey.

A.  Applicant argues on page 7 of Remarks:    ...   “application executes on a single computing device”. 

    The Examiner respectfully disagrees. Parikh discloses a system configuration wherein a single computing system comprising the indicated set of components consisting of a core service, plugins, and clients external to a core service and the objects within a single computing system. (Parikh ¶ 019, ll 1-14: system and its individual functional blocks may be implemented as a single device, whose aggregate functionality may be configured to perform operations in accordance with the present disclosure; the functionality of each respective component may be aggregated from the functionality of multiple modules residing in a single device)  

B.  Applicant argues on page 7 of Remarks:    ...   “the claims are directed to an application that includes the recited components, all of which run within the context of the application while it executes on the single computing device”.

    The Examiner respectfully disagrees.  Parikh discloses a system configuration wherein a single computing system comprising the indicated set of components consisting of a core service, plugins, and clients external to a core service and the objects within a single computing system. (Parikh ¶ 019, ll 1-14: system and its individual functional blocks may be implemented as a single device, whose aggregate functionality may be configured to perform operations in accordance with the present disclosure; the functionality of each respective component may be aggregated from the functionality of multiple modules residing in a single device)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                           4-28-2022Primary Examiner, Art Unit 2452